

116 HR 1678 IH: Protect Our Universities Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1678IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Banks (for himself, Mr. Kelly of Mississippi, Mr. Cook, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Intelligence (Permanent Select), Armed Services, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo create a task force within the Department of Education to address the threat of foreign
			 government influence and threats to academic research integrity on college
			 campuses, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Protect Our Universities Act of 2019. 2.FindingsCongress finds the following:
 (1)Adversaries of the United States take advantage of a largely vulnerable academic system. Academia is a place of uniquely free thought; however, adversaries take advantage of access to federally funded sensitive research that takes place on the campuses of institutions of higher education.
 (2)As stated in a 2018 report by the White House Office of Trade and Manufacturing Policy, More than 300,000 Chinese nationals annually attend U.S. universities or find employment at U.S. national laboratories, innovation centers, incubators, and think tanks. Chinese nationals now account for approximately one third of foreign university and college students in the United States and about 25 percent of graduate students specializing in science, technology, engineering, or math (STEM)..
 (3)International students from nations that are adversarial to the United States could face undue pressure or incentives to divulge technology to their home nation or to use sensitive information to negatively impact the United States. According to the same 2018 White House Report, The national and economic security risks are that the Chinese State may seek to manipulate or pressure even unwitting or unwilling Chinese nationals into becoming non-traditional information collectors that serve Beijing’s military and strategic ambitions..
 (4)Technology and information that could be deemed sensitive to the national security interests of the United States should be given increased scrutiny to determine if access should be restricted in a research environment.
 (5)An open federally funded research environment exposes the United States to the possibility of exchanging research affiliated with current or future critical military technological systems.
 (6)In Federal Bureau of Investigation (FBI) Director Wray’s view, Chinese non-traditional intelligence collectors are exploiting the very open research and development environment that we have, which we all revere. But theyre taking advantage of it, so one of the things were trying to do is view the China threat as not just the whole-of-government threat, but a whole-of-society threat on their end, and I think it’s going to take a whole-of-society response by us..
 (7)As stated in the January 2018 China’s Technology Transfer Strategy report by the Defense Innovation Unit, Academia is an opportune environment for learning about science and technology since the cultural values of U.S. educational institutions reflect an open and free exchange of ideas. As a result, Chinese science and engineering students frequently master technologies that later become critical to key military systems, amounting over time to unintentional violations of U.S. export control laws..
			3.Task Force
 (a)Task Force establishedNot later than one year after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretary of Defense and the Director of National Intelligence, shall establish the National Security Technology Task Force (hereinafter referred to as the Task Force) within the Department of Education to address the threat of espionage at institutions of higher education.
			(b)Membership
 (1)DesignationThe Task Force shall include not more than 30 members, of which— (A)at least 1 representative shall be from the Department of Defense, designated by the Secretary of Defense;
 (B)at least 1 representative shall be from the intelligence community, designated by the Director of National Intelligence;
 (C)at least 1 representative shall be from the Department of Justice, designated by the United States Attorney General;
 (D)at least 1 representative shall be from the Department of Energy, designated by the Secretary of Energy; and
 (E)at least 1 representative shall be from each of the following offices of the Department of Education, as appointed and named by the Secretary of Education:
 (i)Office of Postsecondary Education. (ii)Office of Planning, Evaluation, and Policy Development.
 (iii)Office of the General Counsel. (iv)Any other office the Secretary of Education determines to be appropriate.
 (2)Membership listNot later than 10 days after the first meeting of the Task Force, the Task Force shall submit to Congress a list identifying each member of the Task Force.
 (c)Sensitive Research Project ListThe Task Force shall, in consultation with the Office of the Director of National Intelligence, actively maintain a list of sensitive research projects. Such list shall—
 (1)be referred to as the Sensitive Research Projects List; and (2)for each project included on the list, indicate—
 (A)the qualified funding agency that is funding the project; (B)whether the project is open to student participation; and
 (C)whether the project is related to— (i)an item listed on the Commerce Control List (CCL) maintained by the Department of Commerce;
 (ii)an item listed on the United States Munitions List maintained by the Department of State; or (iii)technology designated by the Secretary of Defense as having a technology readiness level of 1, 2, or 3.
 (d)Consultation with OIGThe Task Force shall periodically, but no less than annually, consult with the Office of the Inspector General of the Department of Education, which shall include annual reports to the Office of the Inspector General on the activities of the Task Force, with an opportunity for the Office of the Inspector General to provide active feedback related to such activities.
 (e)Instruction to institutions of higher educationNot less than once every six months, the Task Force shall provide relevant instruction to institutions of higher education at which research projects on the Sensitive Research Project List are being carried out. Such instruction shall provide the institutions of higher education with information related to the threat posed by espionage, best practices identified by the Task Force, and, to the extent possible, any specific risks that the intelligence community, the qualified funding agency, or law enforcement entities determine appropriate to share with the institutions.
 (f)Report to CongressNot later than one year after the date of enactment of this Act, and every six months thereafter, the Task Force shall provide a report to the Committee on Education and Labor, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives, and to the Committee on Health, Education, Labor, and Pensions, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate, regarding the threat of espionage at institutions of higher education. In each such briefing, the Task Force shall identify actions that may be taken to reduce espionage carried out through student participation in sensitive research projects. The Task Force shall also include in this report an assessment of whether the current licensing regulations relating to the International Traffic in Arms Regulations and the Export Administration Regulations are sufficient to protect the security of the projects listed on the Sensitive Research Project List.
			4.Foreign student participation in sensitive research projects
 (a)Approval of foreign student participation requiredBeginning on the date that is one year after the date of enactment of this Act, for each project on the Sensitive Research Project List that is open to student participation, the head of such project at the institution of higher education at which the project is being carried out shall ensure that each student participating in such project shall be required to provide proof of citizenship before the student is permitted to participate in such project. A student who is a citizen of a country identified in subsection (b) shall be permitted to participate in such a project only if—
 (1)the student applies for, and receives approval from, the Director of National Intelligence to participate in such project, based on a background check and any other information the Director determines to be appropriate; and
 (2)in the case of such a project that is related to an item or technology described in subparagraph (C) of section 3(c)(2), the student applies for, and receives approval from, the head of the qualified funding agency, to participate in such project.
 (b)List of citizenship requiring approvalApproval under subsection (a) shall be required for any student who is a citizen of a country that is one of the following: (1)The People’s Republic of China.
 (2)The Democratic People’s Republic of Korea. (3)The Russian Federation.
 (4)The Islamic Republic of Iran. (5)Any country identified by the head of the qualified funding agency as requiring approval for the purposes of this section.
				5.Foreign entities
 (a)List of foreign entities that pose an intelligence threatNot later than one year after the date of the enactment of this Act, the Director of National Intelligence shall identify foreign entities, including governments, corporations, non-profit and for-profit organizations, and any subsidiary or affiliate of such an entity, that the Director determines pose a threat of espionage with respect to sensitive research projects, and shall develop and maintain a list of such entities. The Director may add or remove entities from such list at any time. The initial list developed by the Director shall include the following entities (including any subsidiary or affiliate):
 (1)Huawei Technologies Company. (2)ZTE Corporation.
 (3)Hytera Communications Corporation. (4)Hangzhou Hikvision Digital Technology Company.
 (5)Dahua Technology Company. (6)Kaspersky Lab.
 (7)Any entity that is owned or controlled by, or otherwise has demonstrated financial ties to, the government of a country identified under section 4(b).
 (b)Notice to institutions of higher educationThe Director of National Intelligence shall make the initial list required under subsection (a), and any changes to such list, available to the Secretary of Education, the Task Force, and the head of each qualified funding agency as soon as practicable. The Secretary of Education shall provide such initial list and subsequent amendments to each institution of higher education at which a project on the Sensitive Research Project List is being carried out.
 (c)Prohibition on use of certain technologiesBeginning on the date that is one year after the date of the enactment of this Act, the head of each sensitive research project shall, as a condition of receipt of funds from a qualified funding agency, provide an assurance to such qualified funding agency that, beginning on the date that is two years after the date of the enactment of this Act, any technology developed by an entity included on the list maintained under subsection (a) shall not be utilized in carrying out the sensitive research project.
 6.EnforcementThe head of each qualified funding agency shall take such steps as may be necessary to enforce the provisions of sections 4 and 5 of this Act. Upon determination that the head of a sensitive research project has failed to meet the requirements of either section 4 or section 5, the head of a qualified funding agency may determine the appropriate enforcement action, including—
 (1)imposing a probationary period, not to exceed 6 months, on the head of such project, or on the project;
 (2)reducing or otherwise limiting the funding for such project until the violation has been remedied; (3)permanently cancelling the funding for such project; or
 (4)any other action the head of the qualified funding agency determines to be appropriate. 7.DefinitionsIn this Act:
 (1)Citizen of a countryThe term citizen of a country, with respect to a student, includes all countries in which the student has held or holds citizenship or holds permanent residency.
 (2)Institution of higher educationThe term institution of higher education means an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) that receives Federal funds in any amount and for any purpose.
 (3)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (4)Qualified funding agencyThe term qualified funding agency, with respect to a sensitive research project, means— (A)the Department of Defense, if the sensitive research project is funded in whole or in part by the Department of Defense;
 (B)the Department of Energy, if the sensitive research project is funded in whole or in part by the Department of Energy; or
 (C)an element of the intelligence community, if the sensitive research project is funded in whole or in part by the element of the intelligence community.
 (5)Sensitive research projectThe term sensitive research project means a research project at an institution of higher education that is funded by a qualified funding agency, except that such term shall not include any research project that is classified or that requires the participants in such project to obtain a security clearance.
 (6)Student participationThe term student participation shall not include student activity in— (A)a research project that is required for completion of a course in which the student is enrolled at an institution of higher education; or
 (B)a research project for which the student is conducting unpaid research. 